DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Doug Lineberry on December 13, 2021.

The application has been amended as follows: 

Claim 7, line 2:  The phrase “a shoulder belt engagement ledge” has been replaced with the phrase - - the shoulder harness engagement ledge - -.
Claim 9, line 14:  The comma, following the word “frame” has been replaced with a semi-colon.
Claim 15, lines 2-3:  The phrase “a shoulder belt engagement ledge” has been replaced with the phrase - - the shoulder harness engagement ledge - -.

Claims 1-12 and 14-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636